The offense is aggravated assault; penalty assessed at confinement in the county jail for three months and a fine of $100.
No irregularities have been perceived in the indictment or in the manner of its presentation. The facts heard in the trial court are not brought up for review.
We are advised of no complaint by bills of exception or otherwise, save in the motion for new trial, which is based upon the assertion that new evidence had been discovered. Without information of the evidence that was heard upon the trial, this court is unable to determine the probable effect of the alleged new evidence. The overruling of the motion implies that the trial judge did not regard the evidence of a nature to warrant a new trial. In the absence of a showing that in making the ruling the trial court abused its discretion, this court is without authority to interfere with the judgment. An affirmance is therefore ordered.
Affirmed.